Jo:,£ourt of Criminal Appeals
     ATTN:      Clerk of Court
     P.O.    Box 12308
     Austin, TX 78711-2308


          RE:Request status on PDR f PD-0127-12,         Filed Feb 22, 2012



c    Dear Clerk Of Court;


             1 am requesting the status on a previously filed Petition
of Descretionary Review,         which was filed on or about,     February
22nd, 2012. File Number is: PD-0127-12


     I WAS unaware of any verdict or decision being made on this
FILING,   AND    RECENTLY FOUND THAT IT WAS STILL ACTIVE.       VIA:    TDCJ"
CID Law Library Computer System.



             Thank you for your assistance      in'this matter.


                                        Respectfully Submitted,



                                        Shawn S. Baxter, #01671285
                                        French M. Robertson Unit
                                        12071 FM 3522
                                        Abilene, Texas 79601


SUBMIT DATE: January 4th, 2015



                                                         RECEIVED IN
                                                   COURT OF CRIMINAL APPEALS

                                                          JAN 09 2015

                                                        Abel Acosta, Clerk